Citation Nr: 0741045
Decision Date: 12/31/07	Archive Date: 01/29/08

Citation Nr: 0741045	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-28 942	)	DATE DEC 31 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  

REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION


The veteran served on active duty from May 1952 to February 
1954.  He died in March 2003.  The appellant is the veteran's 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  In a January 
2006 decision, the Board denied the appellant's claim.  The 
appellant then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) and in an 
Order dated in June 2007, the Court set aside the Board's 
January 2006 decision and remanded the case to the Board.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In this case, the Board issued a decision on January 17, 
2006, which denied the issue of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), and in an Order 
dated in June 2007, the Court set aside the Board's January 
2006 decision and remanded the case to the Board.  However, 
the Board notes that the June 2007 Court order did not 
actually vacate the Board's decision.  Nevertheless, the 
Board considers vacatur of the January 17, 2006, Board 
decision inherent to the June 2007 Court Order.

Accordingly, the January 17, 2006, Board decision addressing 
the issue of entitlement to service connection for the cause 
of the veteran's death is vacated.  A new decision is being 
simultaneously rendered on that matter, and that decision 
will be entered as if the January 17, 2006, Board decision 
had never been issued. 


ORDER

Accordingly, the January 17, 2006, Board decision addressing 
the issue of entitlement to service connection for the cause 
of the veteran's death is vacated.




	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0601283	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to February 
1954.  He died in March 2003.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
entitlement for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.

2.  The veteran died in March 2003.  The immediate cause of 
death was respiratory failure due to or as a consequence of 
left multiloculated empyema due to or as a consequence of 
left panlobar pneumonia.  Another significant condition 
contributing to death was metastatic colon cancer.

3.  At the time of his death, the veteran was service 
connected for neurofibromatosis of the torso and extremities, 
evaluated as 50 percent disabling; neurofibromatosis of the 
head and neck, evaluated as 30 percent disabling; and a 
duodenal ulcer, evaluated as 10 percent disabling.  He was 
awarded individual unemployability from September 25, 1998.

4.  In April 1985 the RO denied the veteran's claim for 
service connection for a seizure disorder and stated that the 
evidence did not show that the veteran's seizures were 
connected in any way to his service connected duodenal ulcer 
or neural firbomytosis.
5.  The veteran's respiratory failure, left multiloculated 
empyema, left panlobar pneumonia, and metastatic colon cancer 
were not related to any service-connected disability or in-
service disease or injury.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West Supp. 2005); 38 
C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
appellants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
appellants by making reasonable efforts to get the evidence 
needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2005); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to an appellant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  In this case, the RO did provide the appellant 
with notice of the VCAA in July 2003, prior to the initial 
decision on the claim in September 2003.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the appellant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the appellant about the information and evidence that 
VA will seek to provide; (3) inform the appellant about the 
information and evidence the appellant is expected to 
provide; and (4) request or tell the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1). 

In this case, the RO informed the appellant in the July 2003 
VCAA letter about the information and evidence that was 
necessary to substantiate the claims for service connection 
for the cause of the veteran's death.  Specifically, the 
letter stated that for the appellant to establish entitlement 
to service connected compensation benefits, the evidence must 
demonstrate that the veteran died in service or that the 
veteran's service-connected conditions caused or contributed 
to the veteran's death.

In addition, the RO informed the appellant in the July 2003 
letter about the information and evidence that VA would seek 
to provide including obtaining any evidence of records held 
by a Federal agency or department.  The letter also informed 
the appellant that VA would make reasonable efforts to assist 
her in obtaining such things as medical records, employment 
records or records from other Federal agencies.

The RO also informed the appellant about the information and 
evidence she was expected to provide.  Specifically, in the 
July 2003 letter the RO requested evidence proving that the 
veteran died in service or medical evidence showing that the 
veteran's service connected conditions caused or contributed 
to the veteran's death.  The July 2004 statement of the case 
(SOC) informed the appellant that it was her responsibility 
to cooperate fully with the VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians.  The appellant was informed she must provide 
enough information to identify and locate the existing 
records, including the person, company, agency or other 
custodian holding the records; the approximate time frame 
covered by the records; and, in the case of medical treatment 
records, the condition for which treatment was provided.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision and statement of the 
case of the reasons for the denial of her claim and, in so 
doing, informed her of the evidence that was needed to 
substantiate those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that appellants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice have been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  

In addition, the duty to assist the appellant also has been 
satisfied in this case.  All available service medical 
records as well as VA medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the appellant's 
claims.  VA has also assisted the appellant and her 
representative throughout the course of this appeal by 
providing them with a SOC which informed them of the laws and 
regulations relevant to the appellant's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case. 

II.  Background

The veteran died in March 2003.  The death certificate showed 
that the immediate cause of death was respiratory failure due 
to or as a consequence of left multiloculated empyema due to 
or as a consequence of left panlobar pneumonia.  Another 
significant condition contributing to death was metastatic 
colon cancer.  Prior to his death, the veteran had 
established service connection for neurofibromatosis of the 
torso and extremities, evaluated as 50 percent disabling; 
neurofibromatosis of the head and neck, evaluated as 30 
percent disabling; and a duodenal ulcer, evaluated as 10 
percent disabling.  He was awarded individual unemployability 
from September 25, 1998.

The report of the veteran's service entrance medical 
examination, dated in January 1952, and separation medical 
examination, dated in February 1954, each show that his 
cardiovascular system and lungs were clinically evaluated as 
normal.  A chest X-ray dated July 1953 also noted there was 
no evidence of pathology in either lung and the 
cardiovascular shadow was anatomical.  On the February 1954 
separation examination it was noted that the veteran suffered 
from Von Recklinghausen's disease prior to service, and it 
was aggravated in service.  The examiner did not note any 
further defects.

In August 1955, the veteran was awarded service connection 
for neurofibromatosis and granted a 10 percent disability 
rating.

In April 1985 the veteran filed for service connection for a 
seizure disorder.  In June 1985 the RO denied his claim.  The 
rating decision stated that a review of the veteran's service 
medical records did not show any seizure disorder secondary 
to his service-connected disabilities.  The veteran did 
apparently suffer from a seizure disorder, but the evidence 
did not show that it was connected in any way to any of his 
service-connected disabilities.

In January 1989 the veteran was seen at the VA Medical Center 
(VAMC) with complaints regarding his neurofibromatosis.  He 
stated he was first diagnosed in late 1952 or early 1953.  
Upon physical examination, the veteran was alert and 
oriented.  His skin showed extensive lesions.  There were 
degenerative changes in the fingers of both hands but were 
more prominent in the right hand.  The neurologic examination 
was essentially unremarkable.  The examiner's impression was 
(1) neurofibromatosis and (2) seizure disorder, not related 
to neurofibromatosis.

In July 1989, the veteran was seen at the VAMC with 
complaints of seizures.  The examiner diagnosed him with poor 
seizure control.

In October 1989 the veteran's chest x-rays  showed the heart 
to be normal in size.  There were nodular densities overlying 
the sixth anterior intercostal space appearing to represent 
nipple shadows.  Several other soft tissue densities were 
seen in the soft tissues and overlying the right upper chest 
field.  The examiner's impression was cutaneous neurofibromas 
and no active disease of the lungs.

Also in October 1989 the veteran underwent a VA examination.  
The examiner diagnosed the veteran with seizure disorder, 
partial complex and poorly controlled neurofibromas, systemic 
involvement was not previously demonstrated.

In May 1994 the veteran underwent a VA skin examination.  The 
veteran was diagnosed with neurofibromatosis.

In July 1996, progress notes showed diagnoses of 
neurofibromatosis and seizure disorder.

In September 1994 the veteran's neurofibromatosis disability 
rating was increased from 10 percent disabling to 30 percent 
disabling.

A note in the veteran's claims folder indicated that he was 
admitted to the VAMC Grand Island from February 26, 1996 to 
February 28, 1996 for a seizure disorder and fatigue.

In December 1996 the veteran underwent a VA general medical 
examination.  The veteran stated that he was presently laid 
off from work due to seizures.  The examiner diagnosed the 
veteran with neurofibromatosis, multiple; gastritis with 
history of duodenal ulcer disease; tendonitis and bursitis of 
the right shoulder; petit mal seizure disorder; status post 
thyroidectomy; status post right total hip replacement; and, 
coronary artery heart disease with myocardial infarction 
history.

A rating decision dated June 1997 granted the veteran an 
increased disability award for his neurofibromatosis.  His 
rating was increased from 30 percent disabling to 50 percent 
disabling.

In December 1998, the veteran underwent a VA general medical 
examination.  The veteran's claims folder was not available 
for review.  It was noted that the veteran was a poor 
historian and had a considerable amount of difficulty with 
the timing of events, both recent and remote.  The examiner 
diagnosed the veteran with neurofibromatosis; coronary artery 
disease, history of myocardial infarction; degenerative joint 
disease, status post right total hip arthroplasty; and 
seizure disorder, unknown type.

In March 1999, a rating decision informed the veteran that 
his evaluation of neurofibromatosis of the torso and 
extremities was continued as 50 percent disabling.  Service 
connection for neurofibromatosis involving the head and neck 
was granted with an evaluation of 30 percent disabling.  
Evaluation of a duodenal ulcer, occasionally symptomatic, was 
continued as 10 percent disabling.  Entitlement to individual 
unemployability was granted, effective September 25, 1998.  
Basic eligibility to Dependents' Educational Assistance was 
established from September 25, 1998.
The veteran was admitted to the VAMC from October 14, 1999, 
to October 20, 1999.  The primary diagnosis was an acute 
subdural hematoma with brief loss of consciousness.  The 
secondary diagnosis was a skull fracture with brief loss of 
consciousness secondary to epileptiform episode.  The veteran 
reported he fell while mowing his lawn.  He stated that he 
"blanked out" and then lost consciousness.  On his way to 
the hospital, the veteran reported having a headache, blurred 
vision and disorientation.  The VAMC staff neurologist felt 
that the veteran's episode was of an epileptic etiology and 
suggested changing the veteran's anti-seizure medication.  
The electroencephalogram (EEG) demonstrated no focal lesion 
that was responsible for any epileptiform activity.  The 
magnetic resonance imaging (MRI) demonstrated a small mass.  
The radiologist felt that it could be either a meningioma or 
a cerebral vein.  The contrasted study did not mention 
hematoma; however, it was possible that the small mass was 
actually a hematoma.

The veteran was admitted to the VAMC from July 11, 2000, to 
July 21, 2000.  There was significant caregiver stress due to 
the veteran's memory impairment and his noncompliance with 
medication directions.  The veteran's wife requested a 
respite stay.  The examiner noted that it was suspected that 
the veteran probably had an early Alzheimer's or a post-
concussion syndrome and it was noted that he had shown some 
recent improvement in his overall mental status, though his 
wife was clearly frustrated with his lack of activities of 
daily living and needed much assistance.  

Upon discharge, the veteran was diagnosed with the following: 
probable early organic brain syndrome or post-concussion 
syndrome with history of a subdural hematoma in October 1999; 
respite care; caregiver stress; recurrent seizure history for 
the prior 10 years with noncompliance with various medication 
regimens; glaucoma; abdominal aortic aneurysm, stable; 
history of small hemangioma on MRI; benign prostatic 
hypertrophy with urinary incontinence; and history of alcohol 
usage.

The veteran was admitted to the VAMC from March 15, 2001, to 
March 29, 2001, for a prolonged respite.  The examiner noted 
that the veteran was in progressive elderly decline, with a 
history of probable early organic brain syndrome or a post-
concussion syndrome, with a history of subdural hematoma in 
October 1999 and a history of persistent small hemangioma on 
an MRI that was followed by a private neurologist.  The 
appellant stated that the veteran had been noncompliant with 
his medications and indicated that she had found some of the 
veteran's pills on the floor.  At the time of discharge, the 
veteran was not deemed competent for VA purposes.  The 
discharge diagnoses were: probable early organic brain 
syndrome or post-concussion syndrome with history of a 
subdural hematoma in October 1999; respite care; caregiver 
stress; recurrent seizure history for the prior 11 years with 
noncompliance with various medication regimens; glaucoma; 
caregiver stress; noncompliance issues; history of urinary 
incontinence and benign prostasis hypertrophy; and, history 
of right hip open reduction/internal fixation.

In February 2003, a nursing note indicated that the veteran 
required special assistance with his daily living activities.  
He had episodes of being lethargic and was unsteady on his 
feet.  He wore a helmet for protection as he had a history of 
seizures.

In March 2003 the veteran was admitted to the VAMC with 
increased seizure activity with medication changes.  It was 
noted that frequent adjustments to the veteran's seizure 
medication were related to his liver disease.  A nursing note 
dated March 17, 2003 indicated that the appellant came to the 
nurses' station to discuss what could be expected next with 
her husband.  The nurses explained that the veteran could 
still be given medication orally, even though he was on the 
clysis.  The appellant discussed with the nurses the 
possibility of seizures if the veteran was unable to take his 
medication.  The nurses explained to the appellant that the 
veteran's Dilantin level was eight and the veteran was not 
having seizures.  The doctors had discussed the veteran's 
condition and felt that the veteran was okay and that the 
lorazepam would help keep the veteran from seizing.

The veteran died shortly thereafter.  The immediate cause of 
death was respiratory failure due to or as a consequence of 
left multiloculated empyema due to or as a consequence of 
left panlobar pneumonia.  Another significant condition 
contributing to death was metastatic colon cancer.

In April 2003, the appellant filed a claim for burial 
benefits.  In April 2003, the RO issued a rating decision 
that stated service connection for the cause of the veteran's 
death was denied since the evidence failed to show that the 
cause of the veteran's death was related to his military 
service.

In June 2003, the appellant filed a claim for dependency and 
indemnity compensation, death pension and accrued benefits by 
a surviving spouse.  In support of her claim, the appellant 
submitted copies of the veteran's death certificate as well 
as his autopsy report.  

The autopsy report, dated March 2003, found the following 
clinical diagnoses: cutaneous neurofibromatosis, seizure 
disorder; primary colon cancer with liver metastates; right 
lower lobe pneumonia; history of multinodular goiter, status 
post thyroidectomy; status post right total hip arthroplasty; 
osteoporosis; peptic ulcer disease; glaucoma; cataracts; 
benign prostatic hypertrophy; abdominal aortic aneurysm, 
stable; history of left parietal subdural hematoma (10/99); 
history of nephrolithiasis; history of left rib cage fracture 
(2/99); and, history of basil cell carcinoma, left nose, 
status post removal.

The medical examiner stated that the veteran was a 73 year 
old gentleman with colon cancer metastatic to the liver who 
was being taken care of at the VA nursing home.  He had 
received 5-fluorouracil, but no surgical treatment for his 
cancer.  While in the nursing home, he developed a left 
multiloculated empyema and succumbed to the subsequent 
pneumonia and respiratory failure.  The autopsy was requested 
by the veteran's family.
At autopsy, the left posterior multiloculated empyema and 
accompanying pneumonia were identified.  Microscopically, a 
multifocal proteinaceous alveolar obstructive process was 
identified, which contributed to the veteran's respiratory 
failure.  This was likely secondary to the veteran's 
pneumonia and empyema.  The veteran's primary colon cancer, 
diagnosed in September 2002 and secondary to which the 
veteran had decided to forego further treatment, was staged 
at the autopsy as T3NXM1 cancer (Stage IV).  Multiple non-
viable liver lesions, likely metastatic disease were also 
identified.  No other metastatic disease was found.  The 
findings suggested a good response to the 5-fluorouracil 
treatment which the veteran had received.

The veteran's cutaneous neurofibromatosis was noted at 
autopsy and biopsies of several lesions were consistent with 
that diagnosis.  Microscopic evaluation of sections taken 
from the heart identified multifocal myocardial fibrosis 
suggestive of remote infarcts.  Those infarcts were not noted 
in the veteran's history and likely represented silent 
myocardial ischemia within the last 18 months of the 
veteran's life.  Also noted on the autopsy were mild chronic 
gastritis, chronic pancreatitis, chronic cholecystitis, 
simple renal cysts, benign prostatic hyperplasia and residual 
thyroid nodule hyperplasia.  The brain was mildly edematous, 
but microscopic evaluation identified no pathology.  The bone 
marrow showed a reactive histology consistent with the 
overwhelming infectious process.

In September 2003 the RO issued a rating decision that denied 
the veteran's claims for cause of the veteran's death, 
Dependency and Indemnity Compensation under 38 U.S.C. § 1318 
and entitlement to accrued benefits.

In November 2003, the appellant submitted a statement from 
V.V.D., M.D.  After review of the pertinent medical 
information, V.V.D., M.D., stated that the veteran's 
neurofibromatosis could have contributed to the veteran's 
death in two ways.  One was that the veteran's colon cancer 
could have affected him because of the neurofibromatosis.  In 
general, neurofibromatosis had been shown to be associated 
with increased incidents of malignant neoplasms.  Two, the 
veteran was known to have frequent seizures in spite of 
medical therapy.  Seizures would be associated with 
neurofibromatosis and could have contributed to or caused an 
aspiration pneumonia.  The veteran did have findings of 
pneumonia and empyema on the autopsy report listed as the 
cause of the veteran's death.

In December 2003, the veteran's claims folder was examined to 
determine if the veteran's cause of death was related to his 
service-connected neurofibromatosis.  The examiner noted that 
the claims folder had been reviewed.  It was also noted that 
the veteran had a long history of cutaneous neurofibromatosis 
and a seizure disorder.  There was also documentation that 
stated the veteran was frequently noncompliant with 
medications, but that his seizures appeared to be under 
control in the recent past.  He was admitted to the Grand 
Island VAMC Long-Term Health Care Unit and was progressively 
failing in health.

A search of reliable medical web sites that were frequently 
used by the examiner continued to mention complications of 
neurofibromatosis.  It was noted as well known that there was 
a relationship between seizures and neurofibromatosis, and 
also that patients with neurofibromatosis are at an increased 
risk for brain tumors, leukemia and other malignancies of 
neural crest origin.  It was unlikely that the veteran's 
colon cancer was of neural crest origin, but "other 
malignancies" were mentioned in a review of this disease.

Therefore, based on the above review of neurofibromatosis, 
there appeared to be some relationship with a seizure 
disorder and malignancies.  The seizure disorder could easily 
have caused aspirations which would lead to pneumonias and 
which could lead to empyema as was noted on this veteran's 
autopsy report.  It did not appear that the veteran had any 
recent seizure activity.  There was well-documented evidence 
though, of a relationship between seizures and 
neurofibromatosis.

The examiner concluded that it was at least as likely as not 
that there was some relationship between the veteran's 
service-connected neurofibromatosis and some of the issues 
that were found on the death certificate.  The 
neurofibromatosis did not specifically cause the veteran's 
respiratory failure, but the localized empyema and previous 
pneumonias could have been caused by an aspiration-type 
episode, which could easily have been contributed to by a 
seizure episode.  On the other hand, it would be impossible 
to quantify or separate out or specifically delineate how 
these episodes were specifically related to the 
neurofibromatosis or which caused which.  That medical 
information was not known and could not be delineated any 
further.  Again, the veteran did have 16 specific clinical 
diagnoses noted on the autopsy date report form.  It would 
appear that a combination of all of those conditions led to 
the veteran's demise but, there was a known relationship 
between seizures, malignancies and neurofibromatosis.

After a thorough review of this newly submitted evidence, the 
RO in a March 2004 rating decision, again denied the 
appellant's claims for Dependency and Indemnity Compensation 
under 38 U.S.C.§ 1318 and service connection for the cause of 
the veteran's death.  In April 2004, the appellant submitted 
a notice of disagreement (NOD) with the RO's decision that 
denied service connection for the cause of the veteran's 
death.  In July 2004, the RO issued a SOC for service 
connection for the cause of the veteran's death and in August 
2004 the appellant perfected her appeal.

III.  Pertinent Law and Regulations

Service Connection, In General

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2005).

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2005).  Establishing service connection for a 
disability on a secondary basis requires evidence sufficient 
to show (1) that the disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice- connected condition, compensation 
may be granted for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen, 7 Vet. App. at 448.

Service connection for certain diseases, such as 
cardiovascular disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  See 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2005).  

Service Connection, Cause of Death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
Supp. 2005); 38 C.F.R. § 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005).  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
See 38 C.F.R. § 3.312(c)(2) (2005).  However, service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  See 38 C.F.R. § 3.312(c)(3) (2005).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  See 38 C.F.R. § 3.312(c)(4) (2005).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (2005).  When a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in the favor of the claimant.  Reasonable 
doubt is doubt that exists because of an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  See 38 C.F.R. § 
3.102 (2005).  The question is whether the evidence supports 
the claim or is in relative equipoise, with the claimant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which event the 
claim must be denied.  See Gilbert, 1 Vet. App. at 54.

IV.  Reasons and Bases

In essence, the appellant contends that the veteran's death 
was caused by his service-connected disabilities.

In this case, the death certificate shows that the immediate 
cause of the veteran's death was respiratory failure due to 
or as a consequence of left multiloculated empyema due to or 
as a consequence of left panlobar pneumonia.  Another 
significant condition contributing to death was metastatic 
colon cancer.  The evidence, however, does not demonstrate 
that either a cardiac disorder or pulmonary disease began 
during his several periods of active service.  The veteran's 
service medical records do not reflect treatment for either 
cardiac or pulmonary problems, and no such disorders are 
noted on service medical examination reports.

In brief, the medical evidence does not demonstrate the 
presence of cardiac or pulmonary problems during service, and 
in fact shows that these disorders were initially manifested 
at a period considerably removed from the veteran's 
separation from his last period of service.  In addition, 
since neither a cardiac nor pulmonary disability was 
manifested to a compensable degree within one year following 
his separation from service (that is, by February 1955), the 
laws and regulations whereby that disability can be presumed 
to have been incurred during service are not for application.  
See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  

At the time of the veteran's death, he was service connected 
for neurofibromatosis of the torso and extremities, evaluated 
as 50 percent disabling; neurofibromatosis of the head and 
neck, evaluated as 30 percent disabling; and a duodenal 
ulcer, evaluated as 10 percent disabling.  He was also 
awarded individual unemployability from September 25, 1998.

In support of her claim, the appellant has submitted a 
significant amount of medical evidence.  In July 1989, the 
veteran was seen at the VAMC for poorly controlled seizures.  
In October 1989 the veteran underwent a VA examination, 
wherein the examiner stated that the veteran suffered from a 
seizure disorder, partial complex and poorly controlled 
neurofibromas.  In July 1996, progress notes diagnosed the 
veteran with neurofibromatosis and a seizure disorder.  A 
note in the veteran's claims folder indicated that he was 
admitted to the VAMC from February 26, 1996 to February 28, 
1996 for seizure disorder and fatigue.  In December 1996, the 
veteran underwent a VA examination and stated that he was 
then out of work due to his seizure disorder.  The veteran 
was admitted to the VAMC from July 11, 2000 to July 21, 2000.  
There was significant caregiver stress due to the veteran's 
memory impairment and his noncompliance with medication 
directions.  Upon discharge, he was diagnosed with recurrent 
seizure history for the prior 10 years with noncompliance 
with various medication regimens.  

The veteran was admitted to the VAMC from March 15, 2001, to 
March 29, 2001.  The appellant stated that the veteran had 
been noncompliant with his medications and indicated that she 
had found some of the veteran's pills on the floor.  The 
discharge diagnosis was recurrent seizure history for the 
prior 11 years with noncompliance with various medical 
regimens.  In February 2003, a nursing note indicated that 
the veteran required special assistance with is daily living 
activities and wore a helmet for protection, due to his 
history of seizures.

In November 2003, the appellant submitted a statement from 
V.V.D., M.D. in support of her claim.  The physician stated 
that neurofibromatosis had been shown to be associated with 
increased incidents of malignant neoplasms.  The veteran was 
known to have frequent seizures in spite of medical therapy.  
The examiner concluded that seizures would be associated with 
neurofibromas and could have contributed to or caused an 
aspiration pneumonia.

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  As is true with any piece of evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Winsett v. West, 11 Vet. App. 420 (1998) (Court affirmed the 
Board's decision which weighed two medical opinions, from an 
expert and a treating physician); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Also, the "treating physician 
rule," which holds that opinions of the claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant, need not be 
applied in adjudicating claims for VA benefits.  See 
Guerrieri.

In this case, the appellant has submitted evidence to support 
her claim that the veteran's seizure disorder could be 
related to his neurofibromatosis, which in turn caused the 
veteran's respiratory failure.  However, the evidence does 
not demonstrate that the veteran's service-connected 
neurofibromatosis caused or contributed substantially to the 
veteran's death.  In April 1985, the veteran filed for 
service connection for his seizure disorder and was denied in 
June 1985.  The rating specialist specifically noted that the 
veteran's service medical records did not show any seizure 
disorder secondary to his service-connected disabilities.  
Although the veteran did apparently suffer from a seizure 
disorder, the evidence did not show that it was connected in 
any way to any of the veteran's service connected 
disabilities.

During the veteran's stay at the VAMC from October 14, 1999, 
to October 20, 1999, the VAMC staff neurologist felt that the 
veteran's seizure episode, causing him to fall while mowing 
his law, was of an epileptic etiology and suggested changing 
the veteran's anti-seizure medication.  In March 2003 the 
veteran was admitted to the VAMC.  A nursing note stated that 
the appellant inquired as to the status of the veteran's 
medication and noted concern about recurrent seizures.  The 
nurses indicated that the veteran's Dilantin level was eight 
and the veteran was not having seizures.

Regarding the medical statement from V.V.D., M.D. in November 
2003, the first theory that was advanced indicated that the 
veteran's colon cancer could have affected the veteran 
because of his neurofibromatosis.  In general, 
neurofibromatosis had been shown to be associated with 
increased incidents of malignant neoplasms.  The December 
2003 VA examiner stated that, although it was well known that 
there was a relationship between seizures and 
neurofibromatosis, and also that patients with 
neurofibromatosis are at an increased risk for brain tumors, 
leukemia and other malignancies of neural crest origin, it 
was unlikely that the veteran's colon cancer was of neural 
crest origin.

V.V.D., M.D.'s second theory, that seizures could be 
associated with neurofibromatosis and could have contributed 
to or caused an aspiration pneumonia, is also flawed.  The 
December 2003 VA examination of the veteran's claims folder 
noted that although the veteran had a long history of 
neurofibromatosis and seizures with a long history of being 
noncompliant with his medications, the veteran's seizures 
appeared to be under control in the recent past.  His last 
admission to the VAMC was based upon his continuously failing 
health.  The Board notes that the veteran refused to accept 
treatment for his colon cancer.  The examiner concluded that 
a seizure disorder could easily have caused aspirations which 
would lead to pneumonias and which could lead to empyema as 
was noted on the veteran's autopsy report.  However, it did 
not appear that the veteran had any recent seizure activity.  

The examiner concluded that it was at least as likely as not 
that there was some relationship between the veteran's 
service-connected neurofibromatosis and some of the issues 
that were found on the death certificate.  The 
neurofibromatosis did not specifically cause the veteran's 
respiratory failure, but the localized empyema and previous 
pneumonias could have been caused by an aspiration-type 
episode, which could easily have been contributed to by a 
seizure episode.  On the other hand, it would be impossible 
to quantify or separate out or specifically delineate how 
these episodes were specifically related to the 
neurofibromatosis or which caused which.  That medical 
information was not known and could not be delineated any 
further.  Again, the veteran did have 16 specific clinical 
diagnoses noted on the autopsy date report form.  It would 
appear that a combination of all of those conditions led to 
the veteran's demise but, there was a known relationship 
between seizures, malignancies and neurofibromatosis.

The Board finds that although the appellant has submitted 
evidence that the veteran had suffered from a seizure 
disorder in the past, there was no evidence of record to 
substantiate the claim that the veteran suffered seizures 
prior to his death, which resulted in pneumonia, which 
resulted in respiratory failure.  Although the Board 
recognizes the connection between neurofibromatosis and 
seizures, the evidence does not support the contention that 
the veteran suffered from seizures prior to his death.

The death of a veteran will not be considered as having been 
due to a service-connected disability when the evidence 
cannot establish that such disability was either the 
principal or a contributory cause of death.  See 38 U.S.C.A. 
§ 1310 (West Supp. 2005); 38 C.F.R. § 3.312(a) (2005).  As 
the preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


